Filed 6/25/21 P. v. Garcia CA2/7
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION SEVEN


THE PEOPLE,                                              B297549

         Plaintiff and Respondent,                       (Los Angeles County
                                                         Super. Ct. No. VA149179)
         v.

DANIEL ERNEST GARCIA,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael A. Cowell, Judge. Judgment of
conviction affirmed; remanded with directions.
      Justin Behravesh, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Noah P. Hill, David Glassman
and Stephanie C. Santoro, Deputy Attorneys General, for Plaintiff
and Respondent.
                      ______________________
                        INTRODUCTION
       A jury convicted Daniel Ernest Garcia of carrying a dirk or
dagger. The trial court sentenced Garcia to three years in state
prison, and imposed a $30 court facilities assessment, a $40 court
operations assessment, and a $300 restitution fine. Pursuant to
this court’s opinion in People v. Dueñas (2019) 30 Cal.App.5th 1157
(Dueñas), and following appointment of appellate counsel, Garcia
moved in the trial court to “waive” the assessments and restitution
fine. The trial court did not hold a hearing on Garcia’s ability to
pay the assessments and fine, and denied Garcia’s motion to waive
them. We reverse the trial court’s ruling and remand for the court
to hold a hearing on Garcia’s ability to pay the assessments and
fine.
       FACTUAL AND PROCEDURAL BACKGROUND
A.    The Information
      The information charged Garcia with one count of carrying a
dirk or dagger (Pen. Code,1 § 21310). The information alleged
Garcia had been previously convicted of two serious or violent
felonies within the meaning of the three strikes law (§§ 667,
subds. (b)-(j), 1170.12) and had served four prior prison terms
within the meaning of section 667.5, subdivision (b). Garcia
pleaded not guilty to the charge and denied the special
allegations.2


1    All further undesignated statutory references are to the
Penal Code.
2     The trial court bifurcated the trial on the prior conviction
and prior prison term allegations from the trial on the underlying
charge. Garcia waived his right to a jury trial on the allegations,
and the court found them true.



                                 2
B.    The Evidence at Trial
      On November 1, 2018 at approximately 6:31 a.m. Whittier
Police Officer Edgar Cabral responded to a call that a person with
a machete was causing a disturbance at a gas station. When
Officer Cabral arrived, other police officers had detained Garcia.
As the officers handcuffed Garcia, an officer retrieved a 21-inch
machete from the inside of Garcia’s left pant leg.
      Garcia testified he had been released from jail three days
before his arrest and was waiting for daybreak to meet with his
parole officer. Garcia was homeless. Garcia testified he had been
assaulted twice in the three days since his release from jail, each
time by a different group of three people. Garcia was carrying the
machete for self-defense. Garcia initially placed the machete on a
wall near the gas station’s convenience store, but the store clerk
directed Garcia to put it away, so Garcia put the machete in his
pants.
C.    The Jury Verdict, the Sentencing, and Garcia’s Postjudgment
      Motion
       The jury found Garcia guilty of carrying a dirk or dagger.
The trial court struck Garcia’s prior convictions and prior prison
term allegations. The court sentenced Garcia to the upper term of
three years in state prison. The court imposed a $30 court
facilities assessment (Gov. Code, § 70373), a $40 court operations
assessment (Pen. Code, § 1465.8), and a $300 restitution fine (id. §
1202.4, subd. (b)).3
       Garcia filed a timely appeal on April 5, 2019. This court
appointed appellate counsel for Garcia on July 1, 2019.



3     The court also imposed and suspended a $300 parole
revocation restitution fine. (§ 1202.45.)



                                 3
      On July 31, 2019, at a trial court hearing requested by
Garcia’s defense counsel, counsel informed the court that Garcia’s
appellate counsel had identified “only two issues that are viable on
appeal.” The first issue pertained to the court’s miscalculation of
Garcia’s presentence custody credits, which the court corrected at
the hearing.4
      The second issue was defense counsel’s failure to object at
Garcia’s sentencing hearing to the court’s imposition of the court
assessments and restitution fine without holding an ability-to-pay
hearing. Defense counsel stated: “[T]here was an issue with
respect to my failure to object to the imposition of fines and fees
without an ability to pay hearing under People v. Dueñas. I guess
the defendant was homeless if I remember correctly. So I believe
the request is in essence to waive all fees and fines.”
      The court responded, “I can see that you didn’t make that
request, but is there any reason why he couldn’t get a job while in
state prison? That’s the standard. Everybody goes in there and—
very few of them are paying that out of wealthy relatives. It’s
based upon what they earn while in prison.” Defense counsel
continued:
      “I understand, Your Honor, but I think the issue that
      [Garcia’s appellate counsel] has is that I was
      supposed to make the objection that before the court
      can assess any fees and fines [Garcia] has to have an
      ability to pay hearing and, in essence, one should
      have been had. And at that specific moment in time
      [Garcia] had no ability to pay. So under those



4    The court subsequently corrected the calculation of Garcia’s
presentence custody credits again.



                                 4
      circumstances, I would ask the court to waive fees
      and fines.”
The trial court denied the request, stating, “The record will reflect
that you have made the request to reduce the fines. The court is
denying that request. It was a statutory minimum imposed.
Thank you.”
      Garcia filed a timely appeal from the trial court’s denial of
his postjudgment motion.5
                           DISCUSSION
        In Dueñas this court found “the assessment provisions of
Government Code section 70373 and Penal Code section 1465.8, if
imposed without a determination that the defendant is able to pay,
are . . . fundamentally unfair; imposing these assessments upon
indigent defendants without a determination that they have the
present ability to pay violates due process under both the United
States Constitution and the California Constitution.”6 (Dueñas,
supra, 30 Cal.App.5th at p. 1168; accord, People v. Belloso (2019)
42 Cal.App.5th 647, 654-655 (Belloso), review granted Mar. 11,
2020, S259755.) A restitution fine under Penal Code section
1202.4, subdivision (b), however, “is intended to be, and is

5     This court consolidated Garcia’s appeals. Garcia’s appellate
counsel subsequently filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436 raising no appellate issues. We relieved
Garcia’s appellate counsel and appointed new appellate counsel for
Garcia on March 9, 2020.
6     In People v. Kopp (2019) 38 Cal.App.5th 47, review granted
November 13, 2019, S257844, the Supreme Court has directed the
parties to brief the following issues: “Must a court consider a
defendant’s ability to pay before imposing or executing fines, fees,
and assessments? If so, which party bears the burden of proof
regarding defendant’s inability to pay?”



                                  5
recognized as, additional punishment for a crime.” (Dueñas, at p.
1169; accord, Belloso, at p. 655.) Section 1202.4, subdivision (c),
provides a defendant’s inability to pay a restitution fine may not
be considered a “compelling and extraordinary reason” not to
impose the statutory minimum fine. As this court held in Dueñas,
to avoid a serious constitutional question if a restitution fine were
to be imposed on an indigent defendant, “the court must stay the
execution of the fine until and unless the People demonstrate that
the defendant has the ability to pay the fine.” (Dueñas, at p. 1172;
accord, Belloso, at p. 655.)
       The Attorney General argues Garcia’s $300 restitution fine
should be analyzed under the excessive fines clause of the Eighth
Amendment. He maintains the restitution fine is not grossly
disproportionate to the gravity of Garcia’s offense, and thus the
fine is not unconstitutionally excessive. The Attorney General also
asserts the restitution fine does not violate due process because it
does not implicate a fundamental liberty interest and is rationally
related to the State’s interest in punishing criminal defendants
and deterring unlawful conduct. He concedes that imposition of
the court assessments without an ability-to-pay hearing violates
due process, but contends any error here was harmless because no
evidence demonstrates Garcia cannot pay the assessments.7
       In Belloso this court rejected the argument “a constitutional
challenge to imposition of fines and fees on an indigent defendant
should be analyzed under an excessive fines analysis instead of a


7     The Attorney General does not contend Garcia forfeited the
argument that we should remand the case for an ability-to-pay
hearing, either by not requesting an ability-to-pay hearing at
sentencing or by defense counsel’s arguments at the July 31, 2019
hearing.



                                  6
due process framework,” and “affirm[ed] this court’s due process
analysis in Dueñas.” (Belloso, supra, 42 Cal.App.5th at pp. 656,
660.) The Attorney General does not address Belloso.
       Further, we cannot conclude that any error in imposing the
court assessments against Garcia without an ability-to-pay
hearing was harmless beyond a reasonable doubt. Garcia argues
he is indigent and was unemployed when he was arrested. The
Attorney General argues Garcia’s age at sentencing (47 years old)
“suggest[s] that he was able-bodied and capable of performing
work,” and we therefore can “presume” Garcia could pay the
assessments through “his prison wages and future earnings.”
Prison wages are an appropriate factor for the trial court to
consider in determining a defendant’s ability to pay assessments
and fines. (People v. Santos (2019) 38 Cal.App.5th 923, 934 [“in
weighing the defendant’s ability to pay the fee at issue, the trial
court may consider, if applicable, the defendant’s ability to earn
wages such as while serving his or her prison sentence”]; People v.
Castellano (2019) 33 Cal.App.5th 485, 490 [in evaluating a
defendant’s ability to pay, the court may consider “potential prison
pay during the period of incarceration to be served by the
defendant”].)
       Here, however, the trial court did not hold a hearing on
Garcia’s ability to pay the assessments and fine. Defense counsel
observed that an ability-to-pay hearing should have occurred
before the court imposed the assessments and fine, but did not
occur. Defense counsel then asked the court to waive the
assessments and fine; the court declined. The court’s brief
exchange with defense counsel was not a hearing at which the
trial court “ascertain[ed] [the] defendant’s present ability to pay”
the assessments and fine. (Dueñas, supra, 30 Cal.App.5th at
p. 1164.) Because the trial court did not hold an ability-to-pay




                                 7
hearing, Garcia did not have an opportunity to present evidence
supporting his claims of indigence and unemployment. We cannot
conclude on this undeveloped record that Garcia has the ability to
pay the assessments and fine.
                         DISPOSITION
       The judgment of conviction is affirmed. We remand for the
trial court to hold a hearing to allow Garcia to present evidence
demonstrating his inability to pay the court facilities and court
operations assessments and the restitution fine. If Garcia
demonstrates his inability to pay the assessments, the trial court
must strike them. If the trial court determines Garcia does not
have the ability to pay the restitution fine, the trial court must
stay execution of the fine.



                                     McCORMICK, J.*



We concur:



      PERLUSS, P. J.



      SEGAL, J.



*     Judge of the Orange County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 8